DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021, 03/31/2020 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buller, U.S. Pub. No. 2004/0259343.

Regarding claim 1, Buller discloses a semiconductor device, comprising:
a gate structure 21 on a substrate 20;
an offset spacer 25 (Fig. 4; [0023], SiN) adjacent to the gate structure;
a main spacer 40 (Fig. 4; [0023], SO2) around the offset spacer, wherein a dielectric constant of the offset spacer is higher than a dielectric constant of the main spacer (the Silicon Nitride has dielectric constant around 7 which is higher than Silicon Oxide that has dielectric constant around 3.9), and 
a source/drain region adjacent to two sides of the main spacer (Fig. 4).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., U.S. Pat. No. 10,937,884.

Regarding claim 1, Buller discloses a semiconductor device, comprising:
a gate structure 126 on a substrate;
an offset spacer 124 (Fig. 2P) adjacent to the gate structure;
a main spacer 160 (Fig. 2P) around the offset spacer, wherein a dielectric constant of the offset spacer is higher than a dielectric constant of the main spacer (the dielectric constant of the offset spacer is higher than the dielectric constant of the main spacer due to existence of the air gap in the main spacer), and 
a source/drain region adjacent to two sides of the main spacer (Fig. 2P).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Pat. No. 10,937,884 as applied to claim 1 above, and further in view of Lee et al., U.S. Pat. No. 10/158,000.
Regarding claim 2, Wang fails to disclose a contact etch stop layer adjacent to the main spacer, and an ILD layer around the contact etch stop layer.
Lee discloses a gate 306, a first spacer 304 adjacent to the gate 306, a second spacer layer 302 adjacent to the first spacer. Lee further discloses an etch stop layer 310 adjacent to the second spacer and an ILD layer 314 around the contact etch stop layer. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have etch stop layer adjacent to the second spacer in order to . 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Pat. No. 10,937,884.
Regarding claims 3-7, Wang fails to disclose oxygen concentration and the dielectric constant of the etch stop layer or the ILD layer. However, the selection of such parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in conbination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818